ORDER
NUSSHY I. SARAYA of JERSEY CITY, who was admitted to the bar of this State in 1978, having been found guilty of theft by deception in violation of N.J.S.A. 2C:20-4 and of forgery in violation of N.J.S.A 2C:21-la(2), and good cause appearing;
It is ORDERED pursuant to Rule l:20-13(b)(l) that NUSSHY I. SARAYA is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that NUSSHY I. SARAYA be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that NUSSHY I. SARAYA comply with Rule 1:20-20 dealing with suspended attorneys.